Exhibit 10.47

MAGNETEK, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR GOOD AND VALUABLE CONSIDERATION, MAGNETEK, INC., a Delaware corporation,
hereby irrevocably grants to the Optionee named below the non-qualified stock
option (the “Option”) to purchase any part or all of the specified number of
shares of its $0.01 par value Common Stock upon the terms and subject to the
conditions set forth in this Agreement, at the specified purchase price per
share without commission or other charge.  The Option is granted pursuant to the
plan specified below (the “Plan”) and the standard terms and conditions
(“Standard Terms and Conditions”) promulgated under such Plan.  The terms of the
Plan and the Standard Terms and Conditions are hereby incorporated herein by
reference and made a part of this Agreement.  The Committee shall have the power
to interpret this Agreement.

The Plan:                                                       2004 Stock
Incentive Plan of MagneTek, Inc.

Name of Optionee:

Social Security Number:

Number of Shares covered by Option:

Purchase Price Per Share:

Minimum Number of Shares Per Partial Exercise:     100 Shares

The Option shall vest and become exercisable in installments as follows:

Until                         , the Option shall not be exercisable to any
degree.

As of                             , the Option shall become exercisable as to
25% of the Shares covered by the Option.

As of                             , the Option shall become exercisable as to an
additional 25% of the Shares covered by the Option.

As of                                , the Option shall become exercisable as to
an additional 25% of the Shares covered by the Option.

As of                             , the Option shall become exercisable as to
the remaining 25% of the Shares covered by the Option.

Option Term:        10 years from the Grant Date.

The Option exercise price may be paid in the form of one or more of the
following:  (i) cash or certified or cashiers’ check, (ii) delivery of shares of
Common Stock or other property deemed acceptable by the Committee; or (iii) a
reduction in the number of Shares issuable pursuant to the Option.  Unless
otherwise specified by the Committee, Optionee may, upon termination of
employment, exercise the vested, unexercised portion of the Option within 90
days after his or her employment termination date.  The Option may not be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner prior to the vesting or lapse of all restrictions, other than by will
or the laws of descent and distribution or pursuant to a “domestic relations
order” as defined in the Internal Revenue Code of 1986, as amended.

Date of this Agreement (Grant Date):                                 

MAGNETEK, INC.

 

 

 

 

 

Optionee Signature

 

 

 

 

 

Address (please print):

 

 

 

By

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 


--------------------------------------------------------------------------------